Title: From George Washington to Major General Stirling, 2 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Fishkill 2d October 1778
          
          I have been favd with yours of the 30th Sepr and 1st instant from Kakeate. You will make such a disposition of the troops as shall seem to you most eligible for your own security and for checking the excursions of the enemy.
          The inclosed for General Maxwell directs him to obey your orders. You will therefore draw up such part of his Brigade as you shall think proper. He and all the people about Elizabeth town are very anxious for the whole to remain there. But that which is most conducive of the general good must be done. In my opinion all the demonstrations that have been made of landing from Staten Island, have been for the purpose of drawing our attention and force to that Point.
          I came here the day before yesterday for the greater convenience of receiving intelligence from both sides of the River. Whatever information you get of the intentions of the Enemy be pleased to forward immediately. I am with great Regard Your Lordships most obt Servt
          
            Go: Washington
          
        